 


116 HRES 825 EH: A resolution urging the United States to continue to be a leader in supporting the Treaty on the Nonproliferation of Nuclear Weapons (NPT) and the global nonproliferation regime to reap the benefits the NPT and such regime bring to United States and international security.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 825 
In the House of Representatives, U. S.,

November 18, 2020
 
RESOLUTION 
A resolution urging the United States to continue to be a leader in supporting the Treaty on the Nonproliferation of Nuclear Weapons (NPT) and the global nonproliferation regime to reap the benefits the NPT and such regime bring to United States and international security. 
 
 
Whereas on December 4, 1961, the United Nations General Assembly unanimously approved a resolution supporting an international agreement to prevent the proliferation of nuclear weapons; Whereas the nonproliferation of nuclear weapons has been a bedrock principle of United States foreign policy since 1945; 
Whereas the October 1962 Cuban Missile Crisis nearly led the United States and the former Soviet Union to a catastrophic nuclear exchange; Whereas the aftermath of the Cuban Missile Crisis led to a series of bilateral and multilateral agreements to reduce the chances of nuclear war and prevent the spread of nuclear weapons; 
Whereas on August 17, 1965, the United States submitted its first draft of such a treaty to the Eighteen Nation Disarmament Committee; Whereas in May 1966, the Senate adopted S. Res. 179 supporting the President’s efforts to negotiate such a treaty; 
Whereas the United States, the United Kingdom, and the Union of Soviet Socialist Republics signed the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) on its first day of opening for signature on July 1, 1968; Whereas the Senate gave its advice and consent to ratification of the NPT on March 13, 1969, by a vote of 83 to 15; 
Whereas the NPT entered into force on March 5, 1970, the date it was ratified by the United States and the Soviet Union; Whereas the NPT provides stability that is critical for United States and international security, and its success has and will continue to depend upon the full implementation by all State Parties of the NPT’s three mutually-reinforcing pillars: nonproliferation, access to peaceful uses of nuclear energy, and disarmament; 
Whereas United States leadership has been and will continue to be indispensable to the development and success of the global nuclear nonproliferation regime; Whereas on May 11, 1995, the NPT was extended indefinitely; 
Whereas North Korea is the only non-nuclear weapon state that was a party to the NPT before acquiring nuclear weapons; Whereas the United States has supported the NPT’s disarmament goals by negotiating bilateral arms control agreements and achieving dramatic reductions in its own and other states’ nuclear weapons stockpiles through these treaties, including the 1972 SALT I Treaty, the 1987 INF Treaty, the 1991 START I Treaty, the 2002 Moscow Treaty, and the 2010 New START treaty; 
Whereas the United States has promoted the NPT’s nonproliferation pillar by supporting states that relinquished their nuclear weapons and acceded to the NPT, such as Belarus, Kazakhstan, Ukraine, and South Africa; Whereas the United States has worked to ensure the peaceful uses of nuclear energy by supporting the International Atomic Energy Agency and its safeguards programs, including the Additional Protocol; 
Whereas the 2018 Department of Defense Nuclear Posture Review affirms, The Nuclear Non-Proliferation Treaty (NPT) is a cornerstone of the nuclear nonproliferation regime. It plays a positive role in building consensus for non-proliferation and enhances international efforts to impose costs on those that would pursue nuclear weapons outside the Treaty.; Whereas on June 28, 2018, the United States, United Kingdom, and Russian governments released a joint statement, reaffirming their commitment to work toward the ultimate goal of the elimination of nuclear weapons, as set forth in the NPT; and 
Whereas Congress has long been a leading voice for nonproliferation, including through the Export-Import Bank Act of 1945, the McMahon Act of 1946, the Atomic Energy Act of 1954, the Nuclear Non-Proliferation Act of 1978, the Export Administration Act of 1979, the Nunn-Lugar Soviet Nuclear Threat Reduction Act of 1991, the Nuclear Nonproliferation Prevention Act of 1994, and other legislative efforts: Now, therefore, be it  That the House of Representatives— 
(1)calls for continued support for the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) to prevent the spread of nuclear weapons, to further reduce the number of nuclear weapons, and to promote the peaceful use of nuclear energy as it has over the past 50 years; (2)reaffirms that a strong nonproliferation regime is in the United States interest; 
(3)recognizes that the United States, through its network of alliances, has led the world upholding the pillars of the NPT and continues to work together to strengthen the NPT; and (4)urges the United States to continue to be a leader in supporting the NPT and the global nonproliferation regime, by— 
(A)continuing to encourage all States Party to the NPT to comply fully with the NPT; (B)maintaining support for the International Atomic Energy Agency through its assessed and voluntary contributions and promote the universal adoption of the IAEA Additional Protocol; 
(C)continuing to encourage opportunities for cooperation with other nuclear weapons states to reduce the number and role of nuclear weapons; (D)encouraging universality of the NPT and the Additional Protocol; 
(E)discouraging the unlawful spread of uranium enrichment technologies and ensuring such technologies covered under the NPT are properly verified;  (F)developing policies to prevent withdrawal of additional states parties from the Treaty; 
(G)maintaining global moratoria on nuclear explosive testing, which is in the national security interest of the United States; and (H)working towards a successful 2021 NPT Review Conference. 
 
Cheryl L. Johnson,Clerk.
